IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45027

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 674
                                               )
       Plaintiff-Respondent,                   )   Filed: December 18, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
JOSHUA LEO VESELY,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and concurrent unified sentences of ten years, with two
       and one-half years determinate, for three counts of possession of a controlled
       substance with intent to deliver, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenevieve C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Joshua Leo Vesely was found guilty of one count of possession of morphine with intent
to deliver, Idaho Code § 37-2732(a); one count of possession of hydrocodone with intent to
deliver, Idaho Code § 37-2732(a); one count of possession of amphetamine with intent to deliver,
Idaho Code § 37-2732(a); and one count of misdemeanor possession of “bath salts,” Idaho
Code §§ 37-2732(c), 37-2705(f)(3). The district court imposed concurrent unified sentences of
ten years, with two and one-half years determinate, for each count of possession with intent to
deliver. For the misdemeanor, the district court sentenced Vesely to 120 days in jail, with

                                               1
120 days of credit for time served. Vesely appeals, contending that his sentences for possession
with intent to deliver are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Vesely’s judgment of conviction and sentences are affirmed.




                                                   2